Title: John Adams to Thomas Jefferson, 9 July 1813
From: Adams, John
To: Jefferson, Thomas


          Quincy July 9 1813
          Lord! Lord! What can I do, with So much Greek? When I was of your Age, young Man, i.e. 7 or 8 or 9 years ago I felt, a kind of pang of Affection, for one of the flames of my youth, and again paid my Addresses to Isocrates and
			 Dionissius Hallicarnassensis &c &c &c I collected all my Lexicons and Grammers and Sat down to περι ενθεςεως ονοματων &c. In this Way I amused myself for sometime: but I found, that if I looked a word to day, in less than a Week I had to look it
			 again. It was to little
			 better
			 purpose, than writing Letters on a pail of Water.
          Whenever I Sett down to write to you, I am precisely in the Situation of the Wood Cutter on mount Ida: I cannot See wood for Trees. So many Subjects crowd upon me that I know not, with which to begin.
				But I will begin, at random with Belsham; who is, as I have no doubt, a Man of merit. He had no malice against you, nor any thought of doing mischief: nor has he done any, though he has been imprudent. The Truth is the
			 Dissenters
			 of all Denominations in England and especially the Unitarians, are cowed, as We used to Say at Colledge. They are ridiculed, insulted, persecuted. They can Scarcely hold their heads above water. They catch at Straws and
			 Shadows to avoid drowning.
			 Priestley Sent your Letter to Linsay, and Belsham printed it from the same motive, i.e, to derive Some countenance from the Name of Jefferson. Nor has it done harm here.
			 Priestley Says to Linsay “you See he is almost one of Us, and He hopes will Soon be altogether Such as We are.” Even in our New England I have heard a high Federal Divine Say, your Letters had increased his respect for you.
          “The same political parties which now agitate U.S. have existed through all time.” Precisely. And this is precisely the complaint in the preface to the first volume of my defence. While all other Sciences have advanced, that of Government is
			 at a Stand; little better understood; little better practiced now than 3 or 4 thousand years ago. What is the Reason? I say Parties and Factions will not Suffer, or permit Improvements to be
			 made. As
			 Soon as one Man hints at an improvement his Rival opposes it. No sooner has one Party discovered or invented an Amelioration of the condition of Man or the order of Society, than the opposite
			 Party,
			 belies it, misconstrues it, misrepresents it, ridicules it, insults it, and persecutes it. Records are destroyed. Histories are annihilated or interpolated, or prohibited Sometimes by Popes,
			 Sometimes by Emperors, Sometimes by Aristocratical and Sometimes by democratical Assemblies and Sometimes by Mobs.
          Aristotle wrote the History and description of Eighteen hundred Republicks, which existed before his time.
			 Cicero wrote two Volumes of discourses on Government, which, perhaps were worth all the rest of his works.
			 The works of Livy and Tacitus &c that are lost, would be more interesting than all that remain. Fifty Gospells have been destroyed, and where at are St. Lukes World of Books that had been written?
          If you ask my Opinion, who has committed all the havoc? I will answer you candidly; Ecclesiastical and Imperial Despotism has done it, to conceal their Frauds.
          Why are the Histories of all Nations, more ancient than the Christian Æra, lost? Who destroyed the Alexandrian Library? I believe that Christian Priests, Jewish Rabbis Grecian Sages and Roman Emperors had as great a hand in it as Turks and Mahomitans.
          Democrats, Rebells and Jacobins, when they possessed a momentary Power, have Shewn a disposition, both to destroy and to forge Records, as vandalical, as Priests and Despots. Such has been and Such is the World We live in,
          I recollect, near 30 years ago to have said carlesly to you, that I wished I could find time and means to write Something upon Aristocracy. you Seized upon the Idea, and encouraged me to do it, with all that friendly warmth that is natural and habitual to you. I soon began, and have been writing upon that Subject ever Since. I have been So unfortunate as never to be able to make myself understood. your “ἄρiςτοi” are the most difficult Animals to manage, of any thing in the whole Theory and practice of Government. They will not Suffer themselves to be governed. They not only exert all their own Subtilty Industry and courage, but they employ the Commonalty, to knock to pieces every Plan and Model that the most honest Architects in Legislation can invent to keep them within bounds. Both Patricians and Plebeians are as furious as the Work men in England to demolish labour-saving Machinery.
          But who are these “ἄρiςτοi”? Who shall judge? Who Shall Select these choice Spirits from the rest of the Congregation? Themselves? We must first find out and determine, who themselves are. Shall the congregation choose? Ask Xenophon. perhaps hereafter I may quote you Greek. Too much in a hurry at present, english must Suffice. Xenophon Says that the ecclesia, always chooses the worst Men they can find, because none others will do their dirty work. This wicked Motive is worse than Birth or Wealth. Here I want to quote Greek again. But the day before I received your Letter of June 27. I gave the Book to George Washington Adams going to the Accademy at Hingham. The Title is Ηθiκη Pοiεσiσ. a Collection of Moral Sentences from all the most ancient greek Poets. in one of the oldest of them I read in greek that I cannot repeat, a couplet the Sense of which was
          “Nobility in Men is worth as much as it is in Horses Asses or Rams: but the meanest blooded Puppy, in the World, if he gets a little money, is as good a man as the best of them.” yet Birth and Wealth together have prevailed over Virtue and Talents in all ages. The Many, will acknowledge no other “αρiςτοi.”your Experience of this Truth will not much differ from that of your old Friend
          John Adams
        